                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH ANTHONY BARRETT,                          Case No. 19-cv-01923-HSG
                                   8                   Plaintiff,                         ORDER GRANTING REQUEST FOR
                                                                                          EXTENSION OF TIME
                                   9             v.
                                                                                          Re: Dkt. No. 39
                                  10     G. BERRY, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, defendants’ request for an extension of time to file their reply in
                                  14   support of their summary judgment motion is GRANTED. Dkt. No. 39. Defendants shall file
                                  15   their reply by March 6, 2020.
                                  16          This order terminates Dkt. No. 39.
                                  17          IT IS SO ORDERED.
                                  18   Dated: 2/24/2020
                                  19                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
